DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 03/22/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Amendment
3.	As per Applicant’s instruction as filed on 03/23/21, claims 16 and 24 have been amended, and claims 1-15 have been canceled.

Response to Remarks
4.	Applicant’s remarks with respect to currently amended claims as filed on 03/23/21 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection.

Non-Statutory Double Patenting 
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 16-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9, and 13 of copending Publication No. (2018/0213222 A1)/ US Application No. (15/576,265) in view of Guo et al (2015/0016501 A1), Joshi et al (2016/0037164 A1), and He et al (2016/0100179 A1).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the novel subject matter(s) of claims 16 and 24 in the instant/present application is fully disclosed in the above publication reference and is covered by the above publication reference, since the above publication reference and the instant/present application are claiming common subject matter/features, as follows:
Claims 16 and 24 recite substantially all of claimed features as also recited in the currently pending claims 1, 5, 9, and 13 of the Publication No. (2018/0213222 A1)/ US Application No. (15/562,016) with the only exceptions of:
obtaining at least one palette entry of a current block from a palette map of a previous block; and
deriving the palette index on a sample-by-sample basis of the current block by using palette index number information and information about palette index run related to the current block,
wherein the deriving a palette index comprises determining whether a copy mode is used or not on the current sample of the current block, and 
deriving a palette run type on the current sample of the current block by using palette run type information and the determination of whether the copy mode is used or not on the current sample.
However, Guo et al discloses a video signal decoding method, comprising:
obtaining at least one palette entry of a current block from a palette map of a previous block (abs.; Figs. 2-5 and 7-9; paras. [0027], [0064], [0085-0086], [0105], [0160], [0173-0177], [0186-0189], [0215-0217]); 
constructing a palette map of the current block (Figs. 2-3, 122 and 165; paras. [0027], [0064], [0085-0086], [0105], [0160], [0174-0177], [0180-0183], including the obtained palette entry (abs.; Figs. 4-5 and 7-9; paras. [0173-0176], [0186-0189], [0215-0217]),   
deriving a palette index on a sample-by-sample basis of the current block by using palette index number information and information about palette index run related to the current block (paras. [0063], [0102], [0185], [0092], [0228]); and
reconstructing the current block by using the palette map of the current block and the palette index (Figs. 4-5 and 7-9; paras. [0173-0176], [0185-0188], [0203], [0227-0229]),
wherein the at least one palette entry comprises at least one of a predicted palette entry and a signaled palette entry (paras. [0173-0176], [0185-0189], [0215-0217]), and wherein
the predicted palette entry indicates a palette entry reused in the current block among palette entries included in the palette map of the previous block (paras. [0071-0074], [0184-0188], [0192-0196], [0251-0255], [0271]), and 
the signaled palette entry indicates a palette entry not included in the palette map of the previous block among the palette entries used by the current block (paras. [0159-0160], [0173-0176], [0184-0188], [0251-0255]),
wherein the predicted palette entry is derived from information about palette entry run, the information about palette entry run is used to determine a number of zeros (Fig. 5; paras. [0097-0101], [0231-0232]), in order to perform palette-based video coding/decoding, so that rather than coding/decoding actual pixel values or their residuals for a current block of video data, the video coder/decoder may code/decode index values for one or more of the pixels values of the current block, wherein the index values indicate entries in the palette that are used to represent the pixel values of the current block (paras. [0007-0008]).  


Furthermore, Joshi et al teaches palette mode encoding and decoding at least comprising:
	In some palette coding, a max palette size in a block may be equal to 31, meaning that a max palette index can be equal to 30, and an escape pixel is signaled with a palette index equal to 31, so that the palette index that can be signaled with can be equal to 31, which corresponds to the max palette size of 32, wherein if the palette escape flag indicates that there are no escape pixels in the block, the max value of palette index that can be coded/encoded is still 30, and the palette index equal to 31 is not used, and similarly when palette sharing is used, up to palette index equal to 30 can be used regardless of the presence of escape pixels in the current block, and the palette size is defined such that the max possible index for the palette includes the index representing the escape pixel so that when the max palette size is 31, the max palette index is 31 for the escape pixel, and enabling a copy mode for a first row of a block of video data consistent with techniques for palette-based video coding in order to improve efficiency and improve bitrate when coding video data using the palette mode, wherein palette based coding can also be useful for coding areas of video data having a relatively small number of colors (Fig. 9; paras. [0171], [0178], [0180-0181], [0025], [0047], [0006-0007]). 
	Moreover, as an additional support, He et al teaches palette coding for screen contest coding comprising:
deriving a palette index on a sample-by-sample basis of the current block by using palette index number information and information about palette index run related to the current block (paras. [0003-0004], [0051], [0084], and
	the palette coding may use a max value of palette index to indicate escape colors, and the max value of palette index may be used with a fixed value (e.g., the max palette table size) as the input for palette index coding (paras. [0083], [0085]), 
	wherein a copy mode may be used to code blocks comprising irregular lines, syntax redundancy may be removed from blocks with special characteristics, and/or run value coding may be simplified, wherein a decoder may parse a palette mode flag(s), index mode, and/or a copy mode, wherein palette coding modes may include an index mode and/or a copy mode (abs.; Figs. 7B, 10, 12B, and 13; paras. [0004]. [0042], [0046], [0054]),
	wherein syntax element of palette index coding maybe coded and/or interleaved with other context-coded syntax elements, such as palette index_run type information for palette design in HEVC screen content coding to improve the parsing throughput (para. [0050]).

Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the copending Publication No. (2018/0213222 A1) to incorporate/combine Guo et al's teachings as above so as to at least obtain at least one palette entry of a current block from the palette map of a previous block, and derive the palette index on the sample-by-sample basis of the current block by using the palette index number information and information about the palette index run related to the current block, in order to perform palette-based video coding/decoding, so that rather than coding/decoding actual pixel values or their residuals for a current block of video data, the video coder/decoder may code/decode index values for one or more of the pixels values of the current block, wherein the index values indicate entries in the palette that are used to represent the pixel values of the current block, and further incorporate/combine Josh et al and He et al's teachings as above so that the deriving the palette index comprises determining whether the copy mode is used or not on the current sample of the current block, and deriving the palette run type on the current sample of the current block by using palette run type information and the determination of whether the copy mode is used or not on the current sample, in order to improve efficiency and improve bitrate when coding/decoding video data using the palette mode, wherein palette based coding/decoding can also be useful for coding areas of video data having a relatively small number of colors, indicate escape colors, code/decode blocks comprising irregular lines, wherein syntax redundancy may be removed from blocks with special characteristics, and palette design in HEVC screen content coding/decoding to improve the parsing throughput.
Furthermore, since dependent claims 17-23 and 25-31 are directed to further limitations based on the independent claims 16 and 24, the claims 16-31 as a whole do fall within the classes set forth in the nonstatutory double patenting rejection as discussed above.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 16-31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guo et al (2015/0016501 A1) in view of Misra et al (2017/0127058 A1), Karczewicz et al (2015/0281728 A1), Joshi et al (2016/0037164 A1), and He et al (2016/0100179 A1).
Regarding claim 16, Guo et al discloses a video signal decoding method, comprising:
obtaining at least one palette entry of a current block from a palette map of a previous block (abs.; Figs. 2-5 and 7-9; paras. [0027], [0064], [0085-0086], [0105], [0160], [0173-0177], [0186-0189], [0215-0217]); 
constructing a palette map of the current block (Figs. 2-3, 122 and 165; paras. [0027], [0064], [0085-0086], [0105], [0160], [0174-0177], [0180-0183], including the obtained palette entry (abs.; Figs. 4-5 and 7-9; paras. [0173-0176], [0186-0189], [0215-0217]),   
deriving a palette index on a sample-by-sample basis of the current block by using palette index number information and information about palette index run related to the current block (paras. [0063], [0102], [0185], [0092], [0228]); and
reconstructing the current block by using the palette map of the current block and the palette index (Figs. 4-5 and 7-9; paras. [0173-0176], [0185-0188], [0203], [0227-0229]),
wherein the at least one palette entry comprises at least one of a predicted palette entry and a signaled palette entry (paras. [0173-0176], [0185-0189], [0215-0217]), and wherein
the predicted palette entry indicates a palette entry reused in the current block among palette entries included in the palette map of the previous block (paras. [0071-0074], [0184-0188], [0192-0196], [0251-0255], [0271]), and 
the signaled palette entry indicates a palette entry not included in the palette map of the previous block among the palette entries used by the current block (paras. [0159-0160], [0173-0176], [0184-0188], [0251-0255]),
wherein the predicted palette entry is derived from information about palette entry run, the information about palette entry run is used to determine a number of zeros (Fig. 5; paras. [0097-0101], [0231-0232]).
Guo et al does not seem to particularly disclose: 
wherein the information about palette entry run is used to determine the number of zeros that precede a non-zero entry in palette entries in the previous block;
wherein the reconstructing the current block further comprises:
obtaining an escape present flag indicating whether an escape mode is applied to at least one sample in the current block wherein the escape present flag is obtained when a number of the palette entries included in the palette map is one or more,
determining whether a value of the derived palette index for a current sample in the current block is equal to a maximum value of palette index while the obtained escape present flag indicates the escape mode is applied to at least one sample in the current block and
obtaining a palette escape value for the current sample in the current block if the value of the derived palette index for the current sample is equal to the maximum value of palette index,
wherein the deriving a palette index comprises determining whether a copy mode is used or not on the current sample of the current block, and 
deriving a palette run type on the current sample of the current block by using palette run type information and the determination of whether the copy mode is used or not on the current sample.
However, Karczewicz et al teaches palette predictor signaling with run length code for video coding/decoding comprising generating a palette for the current block of video data based on the prediction vector that indicates whether or not previously-used palette entries are reused for the palette for the current block, determining run lengths of number of zero values in palette for coding and adding a non-zero (one) to runs of zeros in coding, and decoding the current block using the palette in order to improve coding/decoding efficiency such as run length coding of palette signaling vectors (abs.; Figs. 6-7; paras. [0153-0156], [0163-0166]).   
Furthermore, as an additional support, Misra et al teaches palette coding/decoding comprising:
constructing a palette map relating to a current block encoded in a palette mode (Figs. 11-14; paras. [0256-0266];
the palette map includes at least one palette entry (paras. [0259-0273]);
deriving/updating/creating a palette index/table according to a predetermined scan order in a sample unit of the current block (paras. [107-113], [0263]);
reconstruct the current block based on the palette processing (Figs. 1-3, paras. [0264-0273], [0346-0349]);
wherein the at least one palette entry comprises at least one of a predicted palette entry and a signaled palette entry (paras. [0259-0260], [0273-0278]),
the predicted palette entry indicates a palette entry reused in the current block among palette entries included in the palette map of the previous block (Figs. 11-14; (paras. [0259-0260], [0273-0278]), 
the signaled palette entry indicates a palette entry not included in the palette map of the previous block among the palette entries used by the current block (Figs. 11-14; (paras. [0259-0260], [0273-0278]), 
determining whether an escape present flag is encoded, the escape present flag indicating whether an escape mode is applied to at least one sample in the current block, wherein the escape present flag is encoded when a number of the palette entries included in the palette map is one or more, 
determining a value of the derived palette index for a current sample in the current block, wherein the determined escape present flag indicates the escape mode is applied to at least one sample in the current block, and 
encoding a palette escape value for the current sample in the current block for the value of the derived palette index for the current block (Figs. 11-14; paras. [0259-0266], [0271-0279]),
wherein a maximum size of palette table may be signaled in the bitstream and may be set to a predetermined value (paras. [0280-0281]),
	wherein run length encoding/decoding is used for palette modes (paras. [0046-0048], [0243-0244], [0264-0274].


Moreover, Joshi et al teaches palette mode encoding and decoding at least comprising:
	In some palette coding, a max palette size in a block may be equal to 31, meaning that a max palette index can be equal to 30, and an escape pixel is signaled with a palette index equal to 31, so that the palette index that can be signaled with can be equal to 31, which corresponds to the max palette size of 32, wherein if the palette escape flag indicates that there are no escape pixels in the block, the max value of palette index that can be coded/encoded is still 30, and the palette index equal to 31 is not used, and similarly when palette sharing is used, up to palette index equal to 30 can be used regardless of the presence of escape pixels in the current block, and the palette size is defined such that the max possible index for the palette includes the index representing the escape pixel so that when the max palette size is 31, the max palette index is 31 for the escape pixel, and enabling a copy mode for a first row of a block of video data consistent with techniques for palette-based video coding in order to improve efficiency and improve bitrate when coding video data using the palette mode, wherein palette based coding can also be useful for coding areas of video data having a relatively small number of colors (Fig. 9; paras. [0171], [0178], [0180-0181], [0025], [0047], [0006-0007]). 
	Moreover, as an additional support, He et al teaches palette coding for screen contest coding comprising:
deriving a palette index on a sample-by-sample basis of the current block by using palette index number information and information about palette index run related to the current block (paras. [0003-0004], [0051], [0084], and
	the palette coding may use a max value of palette index to indicate escape colors, and the max value of palette index may be used with a fixed value (e.g., the max palette table size) as the input for palette index coding (paras. [0083], [0085]), 
	wherein a copy mode may be used to code blocks comprising irregular lines, syntax redundancy may be removed from blocks with special characteristics, and/or run value coding may be simplified, wherein a decoder may parse a palette mode flag(s), index mode, and/or a copy mode, wherein palette coding modes may include an index mode and/or a copy mode (abs.; Figs. 7B, 10, 12B, and 13; paras. [0004]. [0042], [0046], [0054]),
	wherein syntax element of palette index coding maybe coded and/or interleaved with other context-coded syntax elements, such as palette index_run type information for palette design in HEVC screen content coding to improve the parsing throughput (para. [0050]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video signal decoding apparatus/method as taught by Guo et al and Misra et al to incorporate/combine Karczewicz et al's teaching as above so that the information about palette entry run is used to determine the number of zeros that precede a non-zero entry in palette entries in the previous block in order to improve coding/decoding efficiency such as run length coding of palette signaling vectors, and further incorporate/combine Josh et al and He et al's teachings as above so that the reconstructing/decoding the current block further comprises obtaining the escape present flag indicating whether the escape mode is applied to at least one sample in the current block wherein the escape present flag is obtained when a number of the palette entries included in the palette map is one or more, determining whether a value of the derived palette index for the current sample in the current block is equal to the maximum value of palette index while the obtained escape present flag indicates the escape mode is applied to at least one sample in the current block, and obtaining the palette escape value for the current sample in the current block if the value of the derived palette index for the current sample is equal to the maximum value of palette index, wherein the deriving the palette index comprises determining whether the copy mode is used or not on the current sample of the current block, and deriving the palette run type on the current sample of the current block by using palette run type information and the determination of whether the copy mode is used or not on the current sample, in order to improve efficiency and improve bitrate when coding/decoding video data using the palette mode, wherein palette based coding/decoding can also be useful for coding areas of video data having a relatively small number of colors, indicate escape colors, code/decode blocks comprising irregular lines, wherein syntax redundancy may be removed from blocks with special characteristics, and palette design in HEVC screen content coding/decoding to improve the parsing throughput.
Regarding claim 24, Guo et al discloses a video signal encoding method, comprising:
obtaining at least one palette entry of a current block from a palette map of a previous block (abs.; Figs. 2-5 and 7-9; paras. [0027], [0064], [0085-0086], [0105], [0160], [0173-0177], [0186-0189], [0215-0217]); 
constructing a palette map of the current block (Figs. 2-3, 122 and 165; paras. [0027], [0064], [0085-0086], [0105], [0160], [0174-0177], [0180-0183], including the obtained palette entry (abs.; Figs. 4-5 and 7-9; paras. [0173-0176], [0186-0189], [0215-0217]);    
deriving a palette index on a sample-by-sample basis of the current block by using palette index number information and information about palette index run related to the current block (paras. [0063], [0102], [0185], [0092], [0228]); and
reconstructing the current block using the palette map of the current block and the palette index (Figs. 4-5 and 7-9; paras. [0173-0176], [0185-0188], [0203], [0227-0229]),
wherein the at least one palette entry comprises at least one of a predicted palette entry and a signaled palette entry (paras. [0173-0176], [0185-0189], [0215-0217]),
the predicted palette entry indicates a palette entry reused in the current block among palette entries included in the palette map of the previous block (paras. [0071-0074], [0184-0188], [0192-0196], [0251-0255], [0271]), and 
the signaled palette entry indicates a palette entry not included in the palette map of the previous block among the palette entries used by the current block (paras. [0159-0160], [0173-0176], [0184-0188], [0251-0255]),
wherein the predicted palette entry is derived from information about palette entry run, the information about palette entry run is used to determine a number of zeros (Fig. 5; paras. [0097-0101], [0231-0232]),
Guo et al does not seem to particularly disclose: 
wherein the information about palette entry run is used to determine the number of zeros that precede a non-zero entry in palette entries in the previous block; and
determining whether an escape present flag is encoded, the escape present flag indicating whether an escape mode is applied to at least one sample in the current block, wherein the escape present flag is encoded when a number of the palette entries included in the palette map is one or more, 
determining whether a value of the derived palette index for a current sample in the current block is equal to a maximum value of palette index while the determined escape present flag indicates the escape mode is applied to at least one sample in the current block, and
encoding a palette escape value for the current sample in the current block, if the value of the derived palette index for the current sample is equal to the maximum value of palette index,
wherein the deriving a palette index comprises determining whether a copy mode is used or not on the current sample of the current block, and deriving a palette run type on the current sample of the current block by using palette run type information and the determination of whether the copy mode is used or not on the current sample.
However, Karczewicz et al teaches palette predictor signaling with run length code for video coding/decoding comprising generating a palette for the current block of video data based on the prediction vector that indicates whether or not previously-used palette entries are reused for the palette for the current block, determining run lengths of number of zero values in palette for coding and adding a non-zero (one) to runs of zeros in coding, and decoding the current block using the palette in order to improve coding/decoding efficiency such as run length coding of palette signaling vectors (abs.; Figs. 6-7; paras. [0153-0156], [0163-0166]).   
Furthermore, as an additional support, Misra et al teaches palette encoding/decoding comprising:
constructing a palette map relating to a current block encoded in a palette mode (Figs. 11-14; paras. [0256-0266];
the palette map includes at least one palette entry (paras. [0259-0273]);
deriving/updating/creating a palette index/table according to a predetermined scan order in a sample unit of the current block (paras. [107-113], [0263]);
reconstruct the current block based on the palette processing (Figs. 1-3, paras. [0264-0273], [0346-0349]);
wherein the at least one palette entry comprises at least one of a predicted palette entry and a signaled palette entry (paras. [0259-0260], [0273-0278]),
the predicted palette entry indicates a palette entry reused in the current block among palette entries included in the palette map of the previous block (Figs. 11-14; (paras. [0259-0260], [0273-0278]), 
the signaled palette entry indicates a palette entry not included in the palette map of the previous block among the palette entries used by the current block (Figs. 11-14; (paras. [0259-0260], [0273-0278]), 
determining whether an escape present flag is encoded, the escape present flag indicating whether an escape mode is applied to at least one sample in the current block, wherein the escape present flag is encoded when a number of the palette entries included in the palette map is one or more, 
determining a value of the derived palette index for a current sample in the current block, wherein the determined escape present flag indicates the escape mode is applied to at least one sample in the current block, and 
encoding a palette escape value for the current sample in the current block for the value of the derived palette index for the current block (Figs. 11-14; paras. [0259-0266], [0271-0279]),
wherein a maximum size of palette table may be signaled in the bitstream and may be set to a predetermined value (paras. [0280-0281]),
	wherein run length encoding/decoding is used for palette modes (paras. [0046-0048], [0243-0244], [0264-0274].
	

Moreover, Joshi et al teaches palette mode encoding and decoding at least comprising:
	In some palette coding, a max palette size in a block may be equal to 31, meaning that a max palette index can be equal to 30, and an escape pixel is signaled with a palette index equal to 31, so that the palette index that can be signaled with can be equal to 31, which corresponds to the max palette size of 32, wherein if the palette escape flag indicates that there are no escape pixels in the block, the max value of palette index that can be coded/encoded is still 30, and the palette index equal to 31 is not used, and similarly when palette sharing is used, up to palette index equal to 30 can be used regardless of the presence of escape pixels in the current block, and the palette size is defined such that the max possible index for the palette includes the index representing the escape pixel so that when the max palette size is 31, the max palette index is 31 for the escape pixel, and enabling a copy mode for a first row of a block of video data consistent with techniques for palette-based video coding in order to improve efficiency and improve bitrate when coding video data using the palette mode, wherein palette based coding can also be useful for coding areas of video data having a relatively small number of colors (Fig. 9; paras. [0171], [0178], [0180-0181], [0025], [0047], [0006-0007]). 
	Moreover, as an additional support, He et al teaches palette coding for screen contest coding comprising:
deriving a palette index on a sample-by-sample basis of the current block by using palette index number information and information about palette index run related to the current block (paras. [0003-0004], [0051], [0084], and
	the palette coding may use a max value of palette index to indicate escape colors, and the max value of palette index may be used with a fixed value (e.g., the max palette table size) as the input for palette index coding (paras. [0083], [0085]),
wherein a copy mode may be used to code blocks comprising irregular lines, syntax redundancy may be removed from blocks with special characteristics, and/or run value coding may be simplified, wherein a decoder may parse a palette mode flag(s), index mode, and/or a copy mode, wherein palette coding modes may include an index mode and/or a copy mode (abs.; Figs. 7B, 10, 12B, and 13; paras. [0004]. [0042], [0046], [0054]),
	wherein syntax element of palette index coding maybe coded and/or interleaved with other context-coded syntax elements, such as palette index_run type information for palette design in HEVC screen content coding to improve the parsing throughput (para. [0050]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video signal encoding/decoding method as taught by Guo et al and Misra et al to incorporate/combine Karczewicz et al's teaching as above so that the information about palette entry run is used to determine the number of zeros that precede a non-zero entry in palette entries in the previous block in order to improve coding/decoding efficiency such as run length coding of palette signaling vectors, and further incorporate/combine Josh et al and He et al's teachings as above so that the prediction unit is configured to determine whether an escape present flag is encoded, the escape present flag indicating whether an escape mode is applied to at least one sample in the current block, wherein the escape present flag is encoded when a number of the palette entries included in the palette map is one or more, determine whether the value of the derived palette index for a current sample in the current block is equal to the maximum value of palette index while the determined escape present flag indicates the escape mode is applied to at least one sample in the current block, and encode the palette escape value for the current sample in the current block, if the value of the derived palette index for the current sample is equal to the maximum value of palette index, wherein the deriving the palette index comprises determining whether the copy mode is used or not on the current sample of the current block, and deriving the palette run type on the current sample of the current block by using palette run type information and the determination of whether the copy mode is used or not on the current sample, in order to improve efficiency and improve bitrate when coding video data using the palette mode, wherein palette based coding can also be useful for coding areas of video data having a relatively small number of colors, indicate escape colors, code blocks comprising irregular lines, wherein syntax redundancy may be removed from blocks with special characteristics, and palette design in HEVC screen content coding to improve the parsing throughput.
Regarding claims 17 and 25, Guo et al discloses processing/deriving palette index runs in the scan order as discussed above.
Furthermore, Misra et al teaches a selection process for an index mode and a copy (above) mode (Fig. 14; paras. [0264-0273]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video signal encoding/decoding method as taught by Guo et al to incorporate/combine Misra et al's teaching as above so that the palette index is derived using at least one of an index mode and a copy mode, the index mode is a method of deriving a palette index based on information about palette index run, and the copy mode is a method of deriving a palette index of the current sample using a palette index of a neighboring (above) sample for substantially the same reasons/rational as discussed above.

Regarding claims 18 and 26, He et al teaches, wherein when at least one sample of the current block uses the index mode, the palette index is derived using the information about palette index run indicating the number of consecutive sample locations with same palette index (Fig. 7B; paras. [0003-0004], [0054]).
Regarding claims 19 and 27, He et al teaches, wherein the information about palette index run includes first index run information (an index run) and second index run information (a copy run), wherein the first index run information is used to determine a repeated number of times of same palette index in a palette (predetermined) scan order (Fig. 7B; paras. [0003-0004], [0054]).
Furthermore, Joshi et al teaches the copy mode and information about copy (palette) run information, and determine whether palette indices of current samples are copied from palette indices in the row above (paras. [0166], [0174], [0210], [0215-0216], [0245]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video signal encoding/decoding method as taught by Guo et al to incorporate/combine He et al and Joshi et al's teachings as above so that the information about palette index run includes the first index run information (an index run) and second index run information (the copy run), wherein the first index run information is used to determine the repeated number of times of same palette index in the palette (predetermined) scan order, and
the second index run information is used to determine whether same palette index occurs from the current sample to the last sample (to see if the row is copyable) in the predetermined scan order, for substantially the same reasons/rational as discussed above. 
Regarding claims 20 and 28, Karczewicz et al teaches, wherein the palette index number information is derived by subtracting 1 from a number of palette indices/indexes encoded for the current block (Figs. 4-6; paras. [0091], [0113]).
Regarding claims 21 and 29, Guo et al discloses processing/deriving palette index values and palette index runs in a scan order (paras. [90-94], [0227], [0236-0237]).
Furthermore, Joshi et al teaches a palette mode type flag indicating a palette index mode (para. [0166]).
 Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video signal encoding/decoding method as taught by Guo et al to incorporate/combine Joshi et al's teaching as above so that the first index run information is selectively derived based on a last palette mode type flag indicating a palette index mode used for a last sample in the current block in the scan order for substantially the same reason/rational as discussed above.
Regarding claims 22 and 30, Guo et al discloses processing/deriving palette index runs in the scan order as discussed above.
Furthermore, Joshi et al teaches a palette mode type flag indicating a palette index mode (para. [0166]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video signal encoding/decoding method as taught by Guo et al to incorporate/combine Joshi et al's teaching as above so that the first (palette) index run information is derived from a bitstream when the palette index mode related to the current sample is different from the palette index mode according to the last palette mode type flag or when a number of remaining palette indices is one or more for substantially the same reason/rational as discussed above.
Regarding claims 23 and 31, Guo et al discloses processing/deriving palette index runs in the scan order as discussed above.
Furthermore, Misra et al teaches, wherein the palette index is encoded in the copy mode and information about copy (palette) run information, and determine whether palette indices of current samples are copied from palette indices in the row above (Fig. 14; paras. [0264-0273]). 
Moreover, He et al teaches the copy mode and information about copy (palette) run information, and determine whether palette indices of current samples are copied from palette indices in the row above (paras. [0071], [0079]).
Moreover, Joshi et al teaches the copy mode and information about copy (palette) run information, and determine whether palette indices of current samples are copied from palette indices in the row above (paras. [0166], [0174], [0210], [0215-0216], [0245]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video signal encoding/decoding method as taught by Guo et al to incorporate/combine Misra et al, He et al, and Joshi et al's teachings as above so that when the palette index is encoded in the copy mode, the palette index is derived from information about copy run, the information about copy run is used to determine whether palette indices of current samples are copied from palette indices in the row above, for substantially the same reasons/rational as discussed above.




Conclusion 
10. 	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Karczewicz et al (2016/0345030 A1), Group palette index at the end and index coding using palette size and run value.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

13.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 



Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/SHAWN S AN/Primary Examiner, Art Unit 2483